Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Onondaga County [Anthony J. Paris, J.], entered Sept. 9, 2014) to review a determination of respondent New York State Office of Temporary and Disability Assistance. The determination, among other things, adjudged that petitioner was not eligible under Medical Assistance for coverage of her nursing home expenses because she transferred assets for less than the fair market value.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 3 and 6, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.